PER CURIAM.
We affirm appellant’s convictions and sentences for three counts of perjury finding no merit in either point raised on appeal.
We write briefly on appellant’s second point regarding the submission of taped jury instructions to the jury. The Florida Rules of Criminal Procedure do not prohibit this practice and appellant’s reliance upon Woodring v. State, 448 So.2d 529 (Fla. 5th DCA), rev. denied, 456 So.2d 1182 (Fla.1984), is misplaced. In Woodring, the Fifth District reversed in a case involving this same practice where the trial court, in response to a question from the deliberating jury, simply told the jury to refer to the taped instructions instead of reinstructing them personally in accord with Florida Rule of Criminal Procedure 3.410. Here, no such error occurred. Appellant failed to show any prejudice as a result of the practice nor did defense counsel challenge the validity and veracity of the tape itself.
Accordingly, appellant’s convictions and sentences are affirmed,
AFFIRMED,
ANSTEAD, DELL and STONE, JJ., concur.